JONES, Circuit Judge
(concurring).
In so far as the judgment which this court now enters adjudicates that the judgment below for the defendants on the merits was premature, I concur therein, reserving, however, any expression with respect to the question, although not raised by the parties, whether federal jurisdiction of the action has been competently invoked under the facts appearing of record. Persons, other than the plaintiffs, interested also in one and the same title as like heirs at law of the common ancestor, have been amended out of the original complaint because their presence would oust federal jurisdiction. If their interests are joint with the plaintiffs’, within the contemplation of Rule 19, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, then their joinder is required. Moore’s Federal Practice (1938), Vol. 2, p. 2142. Absence of necessary or indispensable parties does not operate to save' the diversity of citizenship essential to jurisdiction.